Order reversed, on the law and facts, and proceeding dismissed, on the ground that the persons referred to have established a bona fide residence at the place in question, and are not persons “ kept ” at the institution within the meaning of the State Constitution.
Rhodes, McNamee, Bliss and Heffernan, JJ., concur; Hill, P. J., dissents and votes to affirm on the ground that the persons excluded have not gained a voting residence in the sixth election district of the nineteenth ward in the city of Albany, as they are being “ kept ” at an institution partly supported at public expense, under article 2, section 3, of the State Constitution.